Citation Nr: 1027336	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-21 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1969 to 
February 1975.    

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
which, inter alia, continued a previous 50-percent disability 
rating for the Veteran's PTSD.  In a May 2006 statement of the 
case (SOC), the RO increased the disability rating for the 
Veteran's PTSD to 70 percent.  At the time, it also granted a 100 
percent disability rating from February 6, 2006, to April 30, 
2006.  In an August 2006 rating decision, the RO granted a 
temporary evaluation of 100 percent for the Veteran's PTSD from 
June 5, 2006, to July 31, 2006.  As of August 1, 2006, the 
Veteran's PTSD was assigned a 70 percent rating. 

In support of his claim, the Veteran had requested a hearing 
before a Veterans Law Judge in his VA Form 9 dated in July 2006.  
He was scheduled to appear at a videoconference hearing in 
November 2007; however, he failed to report for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, 
the Board finds that further development of the evidence is 
required.

Initially, the Board notes that no post-service treatment records 
with regard to the Veteran's PTSD have been associated with the 
claims file after July 2006.  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2) (2002); 38 C.F.R. 
§§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  Because any record of treatment 
for his PTSD would be relevant to the Veteran's claim, the RO 
should attempt to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that further 
attempts to obtain them would be futile.  The Veteran also has to 
be apprised of this.

Finally, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's PTSD.  A 
review of the claims file indicates that the Veteran was 
hospitalized for his PTSD twice within two months in 2006, the 
first time in February 2006 due to suicidal and homicidal 
ideations.  During this time period, treatment records also show 
that his Global Assessment of Functioning (GAF) scores were in 
the low to mid-40s, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The last 
VA examination in August 2005 had shown that his GAF score was 
50.  See VA examination report dated in August 2005, and VA 
treatment records dated from February 2006 to May 2006 and from 
June 2006 to July 2006.  The multiple hospitalizations, suicidal 
and homicidal ideations, and lower GAF scores may be signs that 
the Veteran's PTSD has worsened.  Thus, another VA psychiatric 
examination is in order to determine the current severity of the 
Veteran's PTSD and whether an increased rating is warranted.

Moreover, the last VA psychiatric examination was performed in 
August 2005, which dates to over almost five years ago, and a 
more current examination would be helpful in deciding the 
Veteran's appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month-old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A(a).  The duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Based on the 
evidence of record and the elapsed time since the previous VA 
examination, the Board remands the PTSD issue for a VA 
examination in order to ascertain the current severity and 
etiology of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of PTSD treatment that the 
Veteran may have received at the VA medical 
center (VAMC) from July 2006 to the present.  
All attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Arrange for the Veteran to be scheduled 
for a VA psychiatric examination to assess 
the current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review for the 
examination and the examination report should 
indicate whether such review was 
accomplished.  

All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examination report should 
include a complete discussion of the 
Veteran's subjective complaints, findings on 
mental status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  

The examiner also should discuss the extent 
to which the service-connected PTSD affects 
the Veteran's ability to secure or maintain 
employment. 

If the examiner cannot provide any requested 
information, the report should so state.

The Veteran is advised that failure to report 
for a scheduled VA examination without good 
cause may have adverse consequences for his 
claim.

3.  Readjudicate the Veteran's claim for an 
increased rating for his PTSD in light of the 
VA examination and any additional evidence 
received since the July 2007 supplemental 
statement of the case (SSOC).  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his representative another SSOC 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


